Citation Nr: 1229442	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for steroid-induced osteoporosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1989 and from September 1995 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2007 the Veteran appeared and testified at the RO in Jackson, Mississippi before the undersigned acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct that hearing and to render a final determination in this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A transcript of the hearing is of record.

In May 2010, the Board remanded the case in order to comply with VA's duty to assist by providing the Veteran with a more recent compensation and pension (C&P) examination.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the May 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the Veteran's August 2007 hearing he testified that he thought his headaches and blurred vision may be associated with osteoporosis.  The Veteran also testified that he thought his service-connected osteoporosis was causing his nonservice-connected knee disability to worsen.  The issues of entitlement to service connection for headaches with blurred vision and aggravation of a knee disability, both as secondary to the Veteran's service-connected osteoporosis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

There is no evidence of limitation of motion of any joint due to osteoporosis and Veteran's symptoms, including chronic pain, are not a result of osteoporosis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for steroid-induced osteoporosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5013 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his steroid-induced osteoporosis from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his steroid-induced osteoporosis was granted, and an initial rating was assigned, in the March 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any outstanding treatment records that have not been obtained.  Additionally, he has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for the disability on appeal.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded VA C&P examinations in February 2006, May 2010, and August 2011 in conjunction with the claim on appeal.  Although the Veteran reported in a January 2012 letter that he was not pleased with the most recent examiner because she was in a "hurry to do the examination," the Board finds no deficiency with the examination on that basis; where, as here, the examination is otherwise adequate, the pace of the examination alone does not warrant a finding of inadequacy.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected steroid-induced osteoporosis as they include interviews with the Veteran, reviews of the record, and full examinations addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examinations are necessary.

As indicated previously, the Board remanded this case in August 2007 in order to comply with VA's duty to assist by providing the Veteran with a more recent C&P examination.  VA provided the Veteran with that examination in August 2011.  Therefore, the Board finds that the AOJ has substantially complied with the August 2007 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in August 2007, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the August 2007 hearing, the undersigned articulated the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences and current symptoms.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an initial compensable rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran is service-connected for steroid-induced osteoporosis, associated with gastroesophageal reflux disease (GERD) and ulcerative colitis, status-post proctocolectomy, which has been evaluated as noncompensable.  In documents of record, the Veteran contends that his steroid-induced osteoporosis is more severe than the currently assigned noncompensable rating and, as such, he is entitled to a compensable initial rating.  The Veteran further alleges that he experiences pain, and that his disability has worsened.

The Veteran's steroid-induced osteoporosis is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5013, relating to osteoporosis with joint manifestations.  Regulations specify that osteoporosis with joint manifestations will be rated on limitation of motion of affected parts the same as degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as follows:  A 10 percent rating applies with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating applies with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  However, pursuant to Note 2, the 10 and 20 percent ratings based on X-ray findings will not be utilized in rating Diagnostic Code 5013, relating to osteoporosis with joint manifestations.

In February 2006, VA provided the Veteran with an initial C&P examination of his steroid-induced osteoporosis, associated with GERD and ulcerative colitis, in order to address his claim for service connection.  The examiner, a physician, noted the July 2005 opinion of a VA endrocrinology fellow who had diagnosed the Veteran with osteoporosis.  That physician explained in July 2005 that the Veteran has a history of long-term steroid use for inflammatory bowel disease (IBD), and opined that the Veteran "has osteoporosis p[re]sumably secondary to longterm steroid usage."  The examiner also provided a diagnosis of osteoporosis, and found that it was presumed to be secondary to steroid usage.  The February 2006 VA C&P examiner further opined that the Veteran:

has had multiple musculoskeletal complaints with arthritis diagnosed for several years now as documented on medical records.  It would be difficult for me to relate symptoms in the low back with osteoporosis as opposed to generalized arthritis/DJD [degenerative joint disease]/IBD associated arthritis without resorting to mere speculation.

In March 2006, a VA physician found that the Veteran had normal range of motion (ROM) and strength, and no joint enlargement or tenderness, of his right and left upper and lower extremities.  The Veteran was found to have tenderness on the back of his neck.

In March 2007, the Veteran's treating VA physician diagnosed the Veteran with steroid-induced osteopenia, as well as shoulder and neck pain "in setting of osteopenia."  In an associated addendum, the VA physician clarified that the Veteran's neck and shoulder pain sound neuropathic in nature-that is, they are associated with nerve pain as opposed to reduced bone density.

In May 2010, VA provided the Veteran with a second C&P examination of his steroid-induced osteoporosis, associated with GERD and ulcerative colitis, in order to address his claim for a higher initial rating.  The examiner, a physician, found that the Veteran was in no acute distress.  He had a normal gait, and a normal range of motion in his lumbar spine, elbows, hands, and fingers.  Normal to excellent bone density was noted on all X-ray studies.  The VA examiner diagnosed the Veteran with (1) ulcerative colitis with a history of chronic steroid use and a prior diagnosis of osteoporosis, (2) no evidence on history of osteoporotic insufficiency fracture, (3) polyarthralgias and poly-enthesopathy without a diagnosis of a rheumatologic condition, (4) severe bilateral tennis elbow, (5) bilateral hand pain, and (6) chronic lower back pain.

The May 2010 VA examiner explained that the Veteran "does not have evidence of chronic pain as a result of osteoporosis.  His history is not convincing for a profound osteoporosis as he has not had any osteoporotic fractures, and he does not have a history, exam or radiographic findings consistent with severe osteoporosis."  The examiner further found that the Veteran's two fractures were not evidence of osteoporosis because they are "the type of fractures that could be sustained by anybody under any circumstances."  The examiner recommended that the Veteran be seen at a rheumatology clinic.

In August 2011, VA provided the Veteran with a third C&P examination of his steroid-induced osteoporosis, associated with GERD and ulcerative colitis.  The examiner, a physician and rheumatologist, noted the Veteran's report that his pain makes it difficult to drive and do carpentry, and prevents him from moving furniture.  The examiner diagnosed the Veteran with (1) right rotator cuff tendonitis, (2) DJD of the cervical and lumbar spine and right knee, (3) myofascial pain syndrome, and (4) no evidence of IBD-related inflammatory arthritis.  The August 2011 VA examiner opined:

It is the medical examiner's opinion that the veteran does not have inflammatory bowel disease (Ulcerative colitis) related inflammatory arthritis.  He has degenerative arthritis in several areas and myofascial pain syndrome.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the treating and examining VA physicians are so qualified, their medical opinions constitute competent medical evidence.

The Veteran is competent to report that he experiences pain as well as impediments to his occupational and daily living activities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's symptoms and his service-connected steroid-induced osteoporosis, associated with GERD and ulcerative colitis, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Relating the Veteran's symptoms to his osteoporosis would require medical testing, including the reading of x-rays, which the Veteran is not competent to perform.

Based on a review of the foregoing, the Board finds that a noncompensable rating remains in effect throughout the appellate period.  Although the Veteran has painful motion, the VA examiners have not attributed his pain to his service-connected osteoporosis.  Rather, as described in detail above, the February 2006 examiner explained that it would be difficult to relate the Veteran's low back symptoms to his osteoporosis, as opposed to his generalized arthritis/DJD/IBD-associated arthritis, without resorting to mere speculation.  Additionally, the treating March 2007 VA physician attributed the Veteran's neck and shoulder pain to neuropathic etiology, and not osteoporosis.  More conclusively, the May 2010 VA examiner opined that the Veteran has no evidence of chronic pain resulting from osteoporosis, based on the absence of any osteoporotic fractures and the absence of any history or radiographic findings consistent with severe osteoporosis.  Finally, the August 2011 VA examiner opined that the Veteran's diagnosis was degenerative arthritis in several areas and myofascial pain syndrome.  In light of the foregoing, the Board finds that the Veteran's opinion that his painful motion is attributable to his service-connected osteoporosis is outweighed by the VA physicians' opinions to the contrary, because their determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, as there is no competent medical evidence that demonstrates reduced range of motion due to osteoporosis in any joint, there is no basis for a compensable rating.  38 C.F.R. § 4.71a, Codes 5003, 5013. 

In this regard, the Board has also considered that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton, supra.  Because the most probative evidence of record demonstrates that the pain in the Veteran's joints does not result from his service-connected osteoporosis on appeal, a compensable rating is inapplicable in this case.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected steroid-induced osteoporosis, associated with GERD and ulcerative colitis, with the criteria found in the rating schedule.  The Board finds that the Veteran's steroid-induced osteoporosis symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his steroid-induced osteoporosis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not contended, and the record does not show, that his service-connected steroid-induced osteoporosis, associated with GERD and ulcerative colitis, renders him unemployable.  Rather, the Veteran reported at his August 2011 VA examination that he is employed as a truck driver.  Consequently, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record and, therefore, further consideration of such is not necessary.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected steroid-induced osteoporosis.  In denying an initial compensable rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable rating for steroid-induced osteoporosis is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


